DETAILED ACTION
This Office action is in response to the election filed on 24 June 2021.  Claims 1-20 are pending in the application.  Claims 14-20 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, drawn to a three dimensional ferroelectric memory device, on which claims 1-13 are readable, in the reply filed on 24 June 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujii US PG Pub. 2020/0303558 A1.
With respect to claim 1, Fujii discloses an alternating stack of insulating layers (12, fig. 2A) and electrically conductive layers (WL, fig. 2A) located over a substrate (paragraph [0058]), wherein each of the electrically conductive layers (WL, fig. 2A) comprises a transition metal element-containing conductive liner (18b, fig. 3; paragraphs [0046-0050]) and a conductive fill material portion (WL, fig. 2A); a vertical semiconductor channel (10, fig. 2A) extending vertically through the alternating stack; a vertical stack of tubular transition metal element-containing conductive spacers (16, fig. 2A) laterally surrounding the vertical semiconductor channel (10, fig. 2A) and located at levels of the electrically conductive layers (WL, 
With respect to claim 3, Fujii discloses wherein each of the ferroelectric material layer (18a, fig. 3) has a cylindrical configuration and contacts an overlying one of the insulating layers (12, fig. 2A) an underlying one of the insulating layers (12, fig. 2A).
With respect to claim 12, Fujii discloses wherein the vertical semiconductor channel (10, fig. 2A) has a straight outer sidewall that extends through each layer within the alternating stack and contacts a set of sidewalls of the insulating layers (12, fig. 2A).
With respect to claim 13, Fujii discloses wherein the vertical semiconductor channel (10, fig. 2A) has a laterally-undulating outer sidewall that includes laterally-protruding portions that protrude outward from vertical interfaces with the insulating layers (12, fig. 2A) toward a respective one of the electrically conductive layers (WL, fig. 2A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii US PG pub. 20200303558 A1; in view of Kim et al., US PG pub. 20110115049 A1.
With respect to claim 4, Fujii discloses wherein the transition metal element-containing conductive liner (18b, fig. 3;paragraph [0046-0050]) comprises a transition metal element, for example, at least one element selected from the group consisting of silicon (Si), zirconium (Zr), aluminum (Al), yttrium (Y), strontium (Sr), lanthanum (La), samarium (Sm), gadolinium (Gd), terbium (Tb), dysprosium (Dy), holmium (Ho), erbium (Er), ytterbium (Yb), lutetium (Lu), and barium (Ba). By containing the above element, 
Kim discloses transition metal oxide, such as, an aluminum oxide, a tantalum oxide, a hafnium oxide, a lanthanum oxide, a bismuth oxide, a titanium oxide, a niobium oxide, a nickel oxide, a copper oxide, a zinc oxide, a tin oxide, a zirconium oxide, a cobalt oxide, an iron oxide can be used in a transition metal oxide (paragraph [0051]).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include to use other transition metal oxide as Kim discloses since material such as Cobalt can withstand high temperature strength.
With respect to claim 5, Fujii discloses wherein the transition metal element-containing conductive liner (18b, fig. 3;paragraph [0046-0050]) consists essentially of a conductive oxide of the transition metal element (paragraph [0048]).
With respect to claim 6, Fujii discloses wherein the transition metal element-containing conductive liner (18b, fig. 3;paragraph [0046-0050]) consists essentially of the transition metal element (paragraph [0048]).
With respect to claim 7, Fujii discloses wherein the tubular transition metal element-containing conductive spacers (16, fig. 2A) comprises a transition metal element for example, at least one material selected from the group consisting of titanium (Ti), tungsten (W), tantalum (Ta), titanium nitride, tungsten nitride, tantalum nitride, titanium carbide, tungsten carbide, and tantalum carbide (paragraph [0043]) however Fujii did not discloses the transition metal that is selected from iridium, ruthenium, palladium, osmium, rhenium, molybdenum or cobalt.
Kim discloses transition metal oxide, such as, an aluminum oxide, a tantalum oxide, a hafnium oxide, a lanthanum oxide, a bismuth oxide, a titanium oxide, a niobium oxide, a nickel oxide, a copper oxide, a zinc oxide, a tin oxide, a zirconium oxide, a cobalt oxide, an iron oxide can be use as in transition metal oxide (paragraph [0051]).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include to use other transition metal oxide as Kim discloses since material such as Cobalt can withstand high temperature strength.

With respect to claim 9, Fujii discloses wherein the tubular transition metal element-containing conductive spacers (16, fig. 2A) consist essentially of the transition metal element (paragraph [0043]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii US PG pub. 20200303558 A1; in view of Alsmeier et al., US PG pub. 20130095646 A1.
With respect to claim 10, Fujii discloses as applied to claim above however Fujii does not discloses a tubular insulating spacer layer which contacts an inner sidewall of a respective one of the tubular transition metal element-containing conductive spacers (16, fig. 2A) and contacts a portion of an outer sidewall of the vertical semiconductor channel (10, fig. 2A).
Alsmeier discloses an insulating spacer layer (11, fig. 31) contacts a portion of an outer sidewall of the vertical semiconductor channel (1, fig. 31).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include insulating spacer layer 11 on to Fujii’s vertical semiconductor channel 10 since tunnel dielectric or insulating spacer layer when programming by electron tunneling and erasing by hole tunneling are substantially improved.
With respect to claim 11, Fujii discloses as applied to claim above however Fujii does not discloses a vertical stack of tubular insulating spacers, wherein each of the tubular insulating spacers contacts an inner sidewall of a respective one of the tubular transition metal element-containing conductive spacers (16, fig. 2A) and contacts a portion of an outer sidewall of the vertical semiconductor channel (10, fig. 2A).
Alsmeier discloses an insulating spacer layer (11, fig. 31) contacts a portion of an outer sidewall of the vertical semiconductor channel (1, fig. 31).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include insulating spacer layer 11 on to Fujii’s vertical semiconductor channel 10 .

Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim(s) 2 is/are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention of three-dimensional ferroelectric memory device an alternating stack of insulating layers and electrically conductive layers located over a substrate, wherein each of the electrically conductive layers comprises a transition metal element-containing conductive liner and a conductive fill material portion; a vertical semiconductor channel extending vertically through the alternating stack; a vertical stack of tubular transition metal element-containing conductive spacers laterally surrounding the vertical semiconductor channel and located at levels of the electrically conductive layers; and a ferroelectric material layer located between the vertical stack of tubular transition metal element-containing conductive spacers and the transition metal element-containing conductive liner, wherein the ferroelectric material layer comprises: an upper horizontally-extending portion that contacts a bottom surface of the respective overlying one of the insulating layers and a top surface of a respective electrically conductive layer; a lower horizontally-extending portion that contacts a top surface of the respective underlying one of the insulating layers and a bottom surface of the respective electrically conductive layer; and a tubular portion vertically extending between the upper horizontally-extending portion and the lower horizontally-extending portion, wherein the tubular portion laterally -55-Atty. Dkt. No. 3590-907 surrounds and contacts a respective one of the tubular transition metal element-containing conductive spacers. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822                                                                                                                                                                                                        
/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822